EXHIBIT 10.6

Hub Group, Inc.

Directors’ Compensation For 2012

Directors’ Compensation

Each non-employee director receives an annual retainer fee of $75,000 in 2012,
paid in quarterly installments. In addition, expenses are paid for attendance at
each Committee meeting. Directors who are also officers or employees of the
Company receive no compensation for duties performed as a director.

Stock Plan

The Company makes periodic grants of restricted stock to the directors. In
connection with their 2012 compensation package, each independent director
received 5,000 shares of restricted stock in January 2012. These shares vest
over three years.